UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6066


ALFONSO MAURICIO LANDAVERDE,

                    Petitioner - Appellant,

             v.

JACK CLELLAND, Superintendent,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cv-00839-CCE-JLW)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Alfonso Mauricio Landaverde, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfonso Mauricio Landaverde, a North Carolina prisoner, seeks to appeal the

district court’s order accepting the recommendation of the magistrate judge and

dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders. 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because the district

court’s order indicated that Landaverde could correct the defects of his petition by filing a

new petition pursuant to 28 U.S.C. § 2254 (2012), we conclude that the order is neither a

final order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly,

we deny leave to proceed in forma pauperis, dismiss the appeal for lack of jurisdiction,

and remand the case to the district court with instructions to allow Landaverde to amend

his petition. See Goode, 807 F.3d at 630. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             2